Citation Nr: 1736233	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  08-27 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a right knee disability, to include as secondary to a service-connected back disability.

2. Entitlement to service connection for a left shoulder disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to August 1963 during which he earned a Senior Parachute Badge.  He had additional service in the reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and October 2008 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina. 

The Veteran testified before the undersigned Acting Veterans Law Judge at a March 2011 videoconference hearing.  A copy of the transcript is associated with the file.

The Board previously remanded these issues in August 2011, December 2015, and December 2016.  The December 2016 Remand also addressed the issues of entitlement to service connection for a left knee disability, right shoulder disability, and entitlement to a TDIU.  These issues were granted in subsequent rating decisions, and as a result, are no longer before the Board.

The issues of entitlement to service connection for a thoracic spine disability and entitlement to a clothing allowance have been raised by the record in a September 2007 statement and March 2011 Board hearing, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board previously referred these issues in its December 2016 Remand. Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDINGS OF FACT

1. Osteoarthritis of the right knee was not manifest in service or to a compensable degree within one year of service and is unrelated to active service, ACDUTRA or INACDUTRA. 

2. Osteoarthritis of the right knee is not caused or aggravated by a service-connected disease or injury.

3. Rotator cuff tear of the left shoulder was not manifest in service and is unrelated to active service, ACDUTRA or INACDUTRA.  


CONCLUSIONS OF LAW

1. Osteoarthritis of the right knee was not incurred in or aggravated by service, nor can arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016). 

2. Osteoarthritis of the right knee is not proximately due to, the result of, or aggravated by a service connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

3. Rotator cuff tear of the left shoulder was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).






	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded these issues in December 2016.  The Board instructed the RO to schedule the Veteran for VA knee and shoulder examinations, and readjudicate the issues on appeal. 

The Veteran attended March 2017 VA examinations consistent with the Board's Remand.  The issues were readjudicated in a May 2017 Supplemental Statement of the Case (SSOC).  As a result of these steps, the Board finds that there has been compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268, 271   (1998).

II. VA's Duty to Notify and Assist

VA's duty to notify was satisfied by August 2007 and August 2008 letters, as well as additional letters throughout the appeal period.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records, identified private treatment records, and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist.   

During the March 2011 Board hearing, the undersigned Acting Veterans Law Judge clarified the issues on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claim.  The actions of the Acting Veterans Law Judge supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

III. Service Connection Right Knee Disability

The Veteran has asserted that his right knee disability is directly related to his active duty service and ACDUTRA, specifically the result of over 70 in-service parachute jumps.  In addition, the Veteran testified at his March 2011 Board hearing that his right knee disability was secondary to his service-connected back disability, specifically an altered gait.  The Board will address both direct and secondary service connection theories in turn.

Direct Service Connection

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309 (a), such as arthritis, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303 (b).

In addition, chronic disabilities under 38 C.F.R. § 3.309 (a) are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307 (a), 3.309(a).

In the context of Reserve or National Guard service, the term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101 (21), (24); see also 38 C.F.R. § 3.6.  Diseases or injuries incurred or aggravated while performing ACDUTRA are eligible for service connection.  38 U.S.C.A. §§ 101 (24), 106, 1110, 1131.  In other words, when a claim is based on a period of Reserve or National Guard service, it must be shown that the individual concerned became disabled (or died) as a result of a disease or injury incurred or aggravated in the line of duty on Reserve ACDUTRA/INACDUTRA or during Federalized National Guard service. 

The Veteran contends that his right knee disability is the direct result of his military service, specifically his over 70 parachute jumps.  At his March 2011 Board hearing, the Veteran did not reference a specific injury to his right knee, but testified that he experienced continual pain throughout his period of active duty service and time in the reserves.  The Veteran reported that he self-medicated and did not report his right knee symptoms to medical personnel because he did not want to be prevented from parachuting or otherwise restricted from duty.

The Veteran is competent to report that he injured his right knee in service, that he took pain medication, and that he has experienced a continuity of symptoms.  He is also competent to report when his symptoms were first identified. 

Service treatment records do not document any relevant complaints, symptoms, treatment, or diagnoses specific to the right knee.  A multitude of physical examinations during service, most recently in October 1989, do not document any right knee abnormality.  

At the Veteran's most recent March 2017 VA examination, he was diagnosed with osteoarthritis of the right knee.  The examiner noted that 1994 was the original date of diagnosis.  The examiner concluded that the Veteran's right knee osteoarthritis was less likely than not related to his military service.  In reaching this finding, the examiner considered the current examination, an interview with the Veteran, and a review of the Veteran's file, including service treatment records.  The examiner acknowledged the Veteran's lay statement regarding his right knee symptomatology in service and immediately thereafter.  However, the examiner still found that there was no objective evidence of a nexus between the Veteran's current right knee disability and his military service, noting that a June 2009 VA examination documents the onset of right knee pain to be in 1991.
The Board notes the September 2016 VA examination of record, however, as noted in the Board's December 2016 Remand, it is inadequate.  As a result, the Board assigns that opinion no probative value. 

In addition, as noted in the Board's December 2015 Remand, an October 2013 VA examination was performed prior to the Veteran's reserve records being associated with the record.  This examination is also assigned no probative value.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the Board accepts the March 2017 VA examiner's opinion that the Veteran's right knee osteoarthritis is less likely than not related to his military service as highly probative medical evidence on this point.  The Board notes that the examiner rendered his opinion after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).

The Board has also considered the lay statements of record, to include the Veteran's assertion that he first experienced right knee pain in military service in part due to parachute jumps, and that this pain has continued since.  Here, the Veteran is competent to report his observations and relate what he was told by medical professionals.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

However, the Veteran's lay evidence of onset and continuity is far less probative than the opinion of the VA professional, as the VA medical opinion is far more detailed and reasoned; thus warranting a greater probative value.  The Board finds that the probative value of the general lay assertions are outweighed by the clinical evidence of record.  Physical examination in service, as recent as October 1989, revealed normal lower extremities and there is no objective medical evidence of any relevant symptoms or other manifestations during service or in the year after. 

The medical evidence of record is afforded greater probative value than the more general lay assertions of the Veteran.  His assertion of continuity is inconsistent with the service treatment records.

In sum, there is no reliable evidence linking the Veteran's right knee disability to service, including periods of ACDUTRA or INACDUTRA.  The contemporaneous records establish that there were no documented manifestations of a right knee disorder in service, the right knee was physically normal throughout service and there is no documentation of any relevant symptoms or manifestations during service, there were no manifestations of arthritis within one year of separation, and arthritis was first manifest many years after separation.  The Board finds the contemporaneous records to be far more probative and credible than the Veteran's reported onset, continuity, and self-treatment.

Here, right knee arthritis was not "noted" during service within the meaning of section 3.303(b).  While the Board notes the Veteran's self-reported history of right knee pain during service and immediately after service, the Board finds that the service treatment records do not show a combination of arthritis manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Furthermore, the evidence does not establish that arthritis was manifest to a compensable degree with one year of separation.  38 C.F.R. §§ 3.307; 3.309.  Rather, the examinations during the pertinent time frame were normal.
In essence, the evidence establishes that the right knee was normal throughout service, including during periods of ACDUTRA and INACDUTRA and the onset of arthritis occurred many years after service.  The Board finds that the contemporaneous in-service and post-service treatment records are entitled to greater probative weight and credibility than the lay statements of the Veteran.  The more probative evidence establishes that he did not have a chronic right knee disorder during service or within one year of separation.  Furthermore, the evidence establishes that the remote onset of a right knee disorder is unrelated to service.  The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.

Secondary Service Connection

As previously noted, the Veteran testified at his March 2011 Board hearing that his right knee was secondary to his service-connected back disability. The Veteran reported that his back injury resulted in an altered gait, which in turn caused or aggravated his right knee disability. 

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disease or injury; and, (3) nexus evidence establishing a connection between the service-connected disease or injury and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection is warranted for "disability which is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310 (a).  Secondary service connection is also warranted for "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease."  38 C.F.R. § 3.310 (b).

Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006. Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310 (b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. 

In reaching this determination as to aggravation of a nonservice-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury. 

The October 2013 VA examiner provided an opinion as to the potential relationship between the Veteran's service-connected back disability and right knee.  As previously noted, this opinion was provided prior to all reserve records being associated with the file.  However, as these records were specific to periods of ACDUTRA and INACDUTRA, and not contemporaneous medical records regarding the effect of the Veteran's back disability on his right knee, to include an altered gait, the Board finds the October 2013 VA medical opinion to be adequate for the purpose of determining if secondary service connection is warranted.

The October 2013 VA examiner determined that it was less likely than not that the Veteran's right knee disability was proximately due to, the result of, or aggravated by the Veteran's service-connected back disability.  In reaching this determination, the examiner "could not find evidence that back pain or arthritis is a causative factor in the development of knee arthritis."  The examiner noted that a "significant gait abnormality may aggravate knee pain, but [he] did not find evidence of a significant gait abnormality, or of traumatic arthritis that may have been the result."  In addition, the examiner noted that "the radiographic osteoarthritic changes were noted to be 'mild' and likely resulting from the wear and tear of everyday life."
The Board again acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Buchanan, supra; Jandreau, supra.  However, as a layperson, it is not shown that the Veteran possesses the medical expertise to provide a medical opinion linking his currently diagnosed right knee arthritis to his service-connected back disability.  The only medical opinion of record addressing the claimed relationship is negative.  No competent medical opinions linking his right knee and back disability have been presented.  The VA examiner considered the Veteran's lay assertions, but ultimately found that the Veteran's current right knee arthritis was not caused by or aggravated by his service-connected back disability.  The Board finds that the Veteran's lay statements are outweighed by the VA examiner's medical opinion as it was based on consideration of the Veteran's contentions, reviews of medical records, and his medical expertise.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed right knee arthritis is directly related to service, or in the alternative, secondary to a service-connected back disability, and the claim must be denied.

IV. Service Connection Left Shoulder

The previously referenced provisions apply.  It is notable that the Veteran has been diagnosed with rotator cuff tear of the left shoulder.  This is not a condition considered "chronic" under 38 C.F.R. § 3.309 (a), thus the previously referenced provisions are not applicable.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 (a), 3.309(a); Walker, supra.

The Veteran asserts that his left shoulder disability is the direct result of his military service, specifically his parachute jumps.  He has testified that he experienced left shoulder pain beginning in service and that it has continued since active duty, ACUDTRA, and INACDUTRA. 

Again, the Veteran is competent to report that he experiences pain in his left shoulder and he is also competent to report when his symptoms were first identified. However, his statements, even if accepted as credible, do not establish a nexus to service. 

Service treatment records do not document any relevant complaints, symptoms, treatment, or diagnoses specific to the left shoulder.  A multitude of physical examinations during service, most recently in October 1989, do not document any left shoulder abnormality.  

A review of treatment records indicates that the first complaint of left shoulder pain  was in 2005.  The Veteran underwent arthroscopic surgery to repair a rotator cuff tear in 2007.  At the Veteran's March 2017 VA examination, left shoulder x-rays were unremarkable.  

The March 2017 VA examiner concluded that the Veteran's left shoulder disability was less likely than not related to his military service.  The examiner based this opinion on the examination, interview with the Veteran, and review of service treatment records.  The examiner noted that service treatment records did not document any complaint, diagnosis, or treatment, and that such was not documented in the immediate aftermath of surgery.  The examiner noted that left shoulder pain was first reported several years after the Veteran's periods of ACDUTRA and INACDUTRA in 1988 and 1989.  The examiner noted that he considered the Veteran's reports with respect to continuity, but that to conclude that the Veteran's 2007 rotator cuff surgery and current disability was the result of in-service parachute jumps would be "pure speculation."

As noted, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden, supra.  The Board accepts the March 2017 VA examiner's opinion that the Veteran's left shoulder disability is not related to his service as highly probative medical evidence on this point.  The Board notes that the examiner rendered his opinion after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, supra.; Gabrielson, supra. 

The Board has also considered the lay statements of record, to include the Veteran's assertion that his left shoulder has hurt since service.  Again, he is competent to report his observations and relate what he was told by medical professionals. Jandreau, supra.  The Veteran has not indicated that a medical professional previously diagnosed him with a left shoulder disability during service.  In regard to the post service report that he has had problems since service, the Board finds such assertion inconsistent with the contemporaneous record and such assertion is not credible.  His report is inconsistent with the medical evidence of record.  

The Veteran's recent post service lay statements are far less probative than the opinion of the VA professional, as the VA medical opinion is far more detailed and reasoned; thus warranting a greater probative value.  The Board finds that the probative value of the general lay assertions are outweighed by the clinical evidence of record.  The medical evidence of record is afforded greater probative value than the more general lay assertions of the Veteran.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). 

In sum, there is no reliable evidence linking the Veteran's left shoulder disability to service, including periods of ACDUTRA or INACDUTRA.  The contemporaneous records establish that there were no documented manifestations of a left shoulder disability in service, the left shoulder was physically normal throughout service, and there is no documentation of any relevant symptoms or manifestations during service, and the disorder was first manifest many years after separation.  The Board finds the contemporaneous records to be far more probative and credible than the Veteran's report of onset, continuity, and treatment.

The more probative evidence establishes that the remote onset of the Veteran's left shoulder disability is unrelated to service.  The Board finds that the preponderance of the evidence is against the claim and there is no doubt to be resolved.


ORDER

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected back disability is denied.

Entitlement to service connection for a left shoulder disability is denied.




____________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


